Citation Nr: 0507845	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-04 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a kidney disorder 
associated with pulmonary sarcoidosis.  

2.  Entitlement to service connection for arteriosclerotic 
heart disease associated with pulmonary sarcoidosis.  

3.  Entitlement to an increased rating for duodenal ulcer 
with gastroesophageal reflux disease, currently evaluated 20 
percent disabling.  

4.  Entitlement to an increased rating for costochondritis, 
left chest wall, currently evaluated 10 percent disabling.  

5.  Entitlement to an increased rating for tinea, multiple 
areas, currently evaluated 10 percent disabling.  

6.  Entitlement to a compensable rating for pulmonary 
sarcoidosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1964 to September 
1968 and from January 1972 to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2005, a videoconference hearing was conducted 
before the undersigned Veterans Law Judge, with the veteran 
and his representative at the RO in Waco, Texas.  

The issue concerning an increased rating for duodenal ulcer 
with gastroesophageal reflux disease is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  On January 11, 2005, prior to the promulgation of a 
decision in this case, the Board received notification from 
the appellant that a withdrawal of his appeal of the issue 
relating to service connection for a kidney disorder 
associated with pulmonary sarcoidosis is requested.  

2.  The medical evidence shows that the veteran's pulmonary 
sarcoidosis did not cause his arteriosclerotic heart disease.  

3.  The evidence shows that the veteran's costochondritis of 
the left chest wall is essentially asymptomatic.  

4.  The evidence shows that the veteran's tinea recurs 
infrequently only in small areas on his feet.  

5.  The evidence shows that the veteran's pulmonary 
sarcoidosis is stable, asymptomatic, and without hilar 
adenopathy or other findings on x-ray, and does not require 
chronic or even intermittent systemic steroids.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal of 
the issue of entitlement to service connection for a kidney 
disorder associated with pulmonary sarcoidosis by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).  

2.  Arteriosclerotic heart disease is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.310 (2004).  

3.  The criteria for an evaluation greater than 10 percent 
disabling for costochondritis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.59, 4.73, Code 5321 (2004).  

4.  The criteria for an evaluation greater than 10 percent 
disabling for tinea, multiple areas, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Code 7806 (2004).  

5.  The criteria for a compensable evaluation for pulmonary 
sarcoidosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Code 6846 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed May 2001 and July 2003 rating decisions, 
March 2002 and September 2003 statements of the case, and 
supplemental statements of the case dated in January 2003 and 
February 2004 that discussed the pertinent evidence, and the 
laws and regulations related to the claim for service 
connection for arteriosclerotic heart disease associated with 
pulmonary sarcoidosis and to the claims for increased ratings 
for a duodenal ulcer with gastroesophageal reflux, for 
costochondritis of the left chest wall, for tinea of multiple 
areas, and for pulmonary sarcoidosis.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claims.  

In addition, in February 2003, May 2003, and October 2003 
letters, the RO notified the veteran of the evidence needed 
to substantiate his claims, and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  The veteran was also 
invited to submit "any" additional information to the RO.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  The veteran was told that, for his service 
connection claim, he needed evidence showing a current 
disability and a relationship between the claimed condition 
and his service-connected pulmonary sarcoidosis.  The RO 
stated that this could be shown by medical evidence.  
Concerning his increased rating claims, he was told that in 
order to substantiate his claims he needed to submit or 
identify evidence that the disabilities had increased in 
severity.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 30 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letters dated in February 2003, May 
2003, and October 2003 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In February 
2003, May 2003, and October 2003, the RO provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate his claims on appeal, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit pertinent evidence pertaining 
to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in February 2003, May 2003, 
and October 2003 was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was mailed to the appellant in February 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claims, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claims, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claims.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Service connection

Kidney disorder associated with pulmonary sarcoidosis 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  At his January 2005 videoconference 
hearing, the appellant withdrew his appeal of this issue and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of this issue and it 
is dismissed.  

Arteriosclerotic heart disease associated with pulmonary 
sarcoidosis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  

The veteran has claimed that his heart disease is due to his 
service-connected sarcoidosis.  

The record reflects the veteran's treatment for a heart 
disorder from October 2001, at which time he sustained a 
myocardial infarction, through November 2003.  The diagnosis 
regarding his heart disorder has been arteriosclerotic 
coronary artery disease.  Subsequent to the myocardial 
infarction, the veteran has undergone angioplasty on at least 
two occasions.  His symptoms have included chest pain and 
dyspnea on exertion.  Studies after the infarction have shown 
some myocardial dysfunction.  None of the treatment records 
mentions the veteran's service-connected sarcoidosis in 
relation to his heart disease.  

The veteran has submitted some textual material concerning 
sarcoidosis and its effects.  The article indicates that the 
organs most often involved by sarcoidosis are the lung, the 
skin, and the eye, although other organs may be involved, 
including the heart.  The article also states, concerning the 
heart, that the conducting system and the left ventricular 
myocardium are primarily affected.  Heart dysfunction is most 
often due to arrhythmias, conduction abnormalities, or 
cardiomyopathy.  There may be chest pain, intractable 
arrhythmias, or heart failure without an evident etiology.  
The article does not mention arteriosclerotic coronary artery 
disease as a disorder that may be related to sarcoidosis.  

VA examiners in May 2003 and November 2003 were asked to 
comment on the relationship, if any, between the veteran's 
service-connected sarcoidosis and his coronary artery 
disease.  Both examiners stated that his heart condition is 
unrelated to the sarcoidosis.  

The veteran testified at a videoconference hearing in January 
2005.  He described symptoms of chest pain on walking and 
climbing stairs and shortness of breath and stated that his 
private physician had told him that he was unable to say 
whether his heart disease was connected to his sarcoidosis.  

The veteran has not presented any evidence, either in the 
form of medical opinion or even textual material, indicating 
that his coronary artery disease was caused by his service-
connected sarcoidosis.  On the other hand, two VA physicians 
have stated that the heart disorder is definitely not related 
to the sarcoidosis.  He has presented only his own contention 
that the two disorders are related.  

However, as noted above, the United States Court of Appeals 
for Veterans Claims (Court) has held that, where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, lacking any competent evidence to support the 
veteran's claim, service connection for arteriosclerotic 
heart disease associated with pulmonary sarcoidosis must be 
denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Increased ratings

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Costochondritis of the left chest wall

The rating schedule does not specifically provide criteria 
for rating costochondritis.  In such situations, it is 
permissible to evaluate the veteran's service-connected 
disorder under the provisions of the schedule which pertain 
to a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20.  We conclude that the 
veteran's costochondritis is most closely analogous either to 
injury of the muscles of the chest wall or to removal of one 
or more ribs, as both result in musculoskeletal impairment of 
the chest wall.  

For severe or moderately severe impairment due to injury to 
the muscles of the chest wall, a 20 evaluation is assigned.  
A 10 percent rating is warranted for moderate impairment.  
For slight impairment, a zero percent evaluation is 
appropriate.  Code 5321.  

For removal of more than six ribs, a 50 percent rating is 
warranted.  A 40 percent evaluation is to be assigned for 
removal of five or six ribs.  Following removal of three or 
four ribs, a 30 percent rating is appropriate.  A 20 percent 
evaluation is warranted for removal of two ribs.  Following 
removal of one rib or for resection of two or more ribs 
without regeneration, a 10 percent rating is for assignment.  
Code 5297.  

The service medical records show that the veteran underwent a 
lung biopsy via right thoracotomy in June 1975 during the 
work-up for his lung disease.  The records do not indicate 
that any rib was resected or removed.  

The post-service treatment records reflect complaints of 
musculoskeletal chest wall pain that was attributed to 
costochondritis due to the thoracotomy.  Service connection 
was established for that disability by a rating decision in 
May 1990, effective from 1989.  A 10 percent evaluation has 
been in effect for the disability since that time, rated 
analogously to residuals of chest wall muscle injury.  

At the time of a VA compensation examination in August 2000, 
the veteran reported that he had chronic discomfort in the 
area of the thoracotomy incision in his right chest.  The 
examiner noted that that was a common residual of such 
surgery.  On VA compensation examination two months later, in 
October 2000, however, the veteran denied having any chest 
wall discomfort, only an occasional feeling of fullness on 
the right side of his chest.  

On VA compensation examination in November 2003, the veteran 
reported that, for a long time after the surgery in service, 
he had chest wall pain in the area of the thoracotomy, but 
that it was "all cleared up."  He had also had some 
costochondral pain, which also was "all clear."  The 
examiner's impressions included, "No costochondral pain or 
chest wall pain regarding or to the sarcoid or the surgery 
[sic]."  

None of the private or VA treatment records, dated from June 
1999 through November 2003 mentions any complaints relative 
to the veteran's chest wall.  

The veteran testified at a personal hearing at the RO in 
January 2003.  He stated that he would sometimes have pain 
and fullness in his chest, but that the pain and fullness 
were not in the area of the thoracotomy scar in his upper 
back, but inside his chest, at the bottom of his lungs.  

During a videoconference hearing in January 2005, when the 
veteran was asked about the effects of his costochondritis, 
he stated that he had shortness of breath and chest pains 
when he would walk or climb stairs and that the symptoms were 
getting worse.  

Although the treatment records do reflect complaints of chest 
pain and shortness of breath, examiners have generally 
attributed those symptoms to the veteran's non-service-
connected heart disease.  While one VA examiner in 2000 
indicated that the veteran reported some chest wall pain in 
the area of the thoracotomy, subsequent examiners have noted 
that the veteran had no such complaints.  

The Board finds that rating the veteran's costochondritis on 
the basis of rib resection or removal would not be 
appropriate, since there is no evidence that a rib was 
resected or removed at the time of the thoracotomy.  Further, 
the Board finds that the few, if any, symptoms that the 
veteran has had in recent years that are attributable to 
residuals of the in-service thoracotomy are analogous to no 
more than slight impairment of function of the chest wall 
muscles.  Importantly, the veteran has never complained of 
painful motion, as might warrant the minimal compensable 
rating, but rather, tenderness.  38 C.F.R. § 4.59.  For such 
impairment, a zero percent rating is assigned.  The February 
2004 supplemental statement of the case also noted that 
finding, but indicated that a reduction in the rating from 
10 percent to zero percent was not warranted, since sustained 
improvement had not been shown.  

Therefore, the Board concludes that an increased rating for 
costochondritis of the left chest wall, greater than the 
currently assigned 10 percent evaluation, is not warranted.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Tinea of multiple locations

Dermatophytosis, not of the head, face, or neck, is to be 
rated as scars (Codes 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (Code 7806), depending upon the predominant 
disability.  

Under Diagnostic Code 7801, scars, other than on the head, 
face, or neck, that are deep or that cause limitation of 
motion warrant a 10 percent evaluation for an area or areas 
that exceed six square inches (39 sq. cm.); a 20 percent 
evaluation is assigned for an area or areas exceeding 12 
square inches (77 sq. cm.); a 30 percent evaluation is 
warranted for an area or areas exceeding 72 square inches 
(465 sq. cm.); and a 40 percent evaluation is appropriate for 
an area or areas exceeding 144 square inches (929 sq. cm.).  

Under Code 7802, scars, other than on the head, face, or 
neck, that are superficial and that do not cause limited 
motion, are to be rated as follows:
For an area or areas of 144 square inches (929 sq. cm.) or 
greater, a 10 percent rating is appropriate.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  

Code 7803 provides that unstable, superficial scars are to be 
evaluated as 10 percent disabling.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  

Under Code 7804, superficial scars that are painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  

Code 7805 provides for rating scars on limitation of function 
of the affected part.  

Under Code 7806, for more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period; a 60 percent rating is to be 
assigned.  

A 30 percent evaluation is warranted for 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period 

For at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period; a 10 percent rating is appropriate.  

A noncompensable rating is to be assigned for less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  

The VA and private treatment records dated between April 2000 
and November 2003 contain few references to complaints 
regarding tinea eruptions.  In January 2002, the veteran was 
seen complaining of itchy feet for which he had used various 
topical medications.  On examination, there were lichenified, 
scaly, hyperpigmented plaques on the dorsum of his feet and 
both soles were scaly.  

On VA compensation examination in May 2003, the examiner 
noted that the veteran had apparently been diagnosed with 
tinea in multiple areas.  In recent years he had been treated 
only for infection of the feet, with various topical 
medications.  The foot lesions had reportedly markedly 
improved.  The veteran had no complaint of skin lesions other 
than on his feet at that time.  However, on examination, 
there were no significant skin rash of the interdigital areas 
or other areas of the feet and no other significant skin 
rashes of the body or other extremities.  

At his January 2005 videoconference hearing, the veteran 
stated only that his tinea would be present in one spot and 
then pop up in another spot and that he treated it with 
topical creams that would keep the skin "moist and dry."  

A 10 percent rating is currently in effect for tinea in 
multiple areas.  

There is no medical evidence that the service-connected tinea 
has caused any scarring or lesions that resemble a scar.  The 
evidence in recent years shows only intermittent occurrences 
of tinea infections on areas of the soles of the veteran's 
feet.  Therefore, the Board finds that the disability should 
be evaluated as dermatitis.  The record does not indicate 
that the lesions have ever been treated by systemic 
medication, only topical creams.  The medical evidence does 
not show that the tinea lesions have, in recent years, 
approached 5 percent of the veteran's body surface area, let 
alone 20 percent, as required for an increased rating under 
the diagnostic code for dermatitis.  Accordingly, the Board 
concludes that the criteria for a 30 percent rating under 
Code 7806 are not met.  

Therefore, an increased rating for tinea of multiple areas 
must be denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Pulmonary sarcoidosis

Pulmonary sarcoidosis is evaluated as follows:  With cor 
pulmonale, or cardiac involvement with congestive heart 
failure, or progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment, a 100 percent 
rating is assigned.  A 60 percent evaluation is warranted for 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  With pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids, a 30 
percent rating is appropriate.  A zero percent evaluation is 
for assignment for chronic hilar adenopathy or stable lung 
infiltrates without symptoms or physiologic impairment.  
Alternatively, rate active disease or residuals as chronic 
bronchitis under Code 6600 and extra-pulmonary involvement 
under the specific body system involved.  Code 6846.  

Chronic bronchitis is rated as follows:  For an FEV-1 less 
than 40 percent of predicted value, or the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40 percent predicted, or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or right ventricular hypertrophy, or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory failure, 
or the requirement for outpatient oxygen therapy, a 100 
percent rating is assigned.  A 60 percent evaluation is 
warranted for an FEV-1 of 40 to 55 percent predicted, or 
FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 
55 percent predicted, or maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  For an FEV-1 of 
56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, 
or; DLCO (SB) 56 to 65 percent predicted, a 30 percent rating 
is appropriate.  A 10 percent evaluation is proper for an 
FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or DLCO (SB) 66 to 80 percent predicted.  Code 
6600.  

Service connection has been in effect for pulmonary 
sarcoidosis since the veteran's separation from service in 
1989, with a zero percent rating.  

It should be noted that service connection is also in effect 
for bronchitis resulting from the veteran's esophageal 
reflux.  To the extent that the bronchitis is evaluated on 
the basis of respiratory impairment, it would constitute 
impermissible pyramiding of ratings to evaluate the veteran's 
pulmonary sarcoidosis on the basis of the same 
manifestations.  38 C.F.R. § 4.14 (2004).  

At the time of an August 2000 VA compensation examination, 
the examiner noted that the veteran was being followed in the 
VA Pulmonary Clinic for his bronchitis, but that there was no 
evidence of sarcoidosis.  A chest x-ray one week previously 
was reportedly clear, with no evidence of enlarged 
mediastinal lymph nodes-nothing to suggest active 
sarcoidosis at that time.  A VA examiner in October 2000 
stated that the veteran's sarcoidosis was stable, requiring 
no further treatment, and that the veteran was on no specific 
treatment for the sarcoidosis.  

On VA compensation examination in July 2002, the examiner 
noted that chest x-rays from 1999 through July 2002 did not 
show any pulmonary infiltrates or hilar adenopathy.  The 
examiner stated that the veteran appeared healthy and 
vigorous and that he could discern no recurrence of the 
veteran's sarcoidosis.  

A VA compensation examination in May 2003 mainly considered 
other disabilities.  But the examiner did note that the 
veteran's pulmonary sarcoidosis was treated initially with 
steroid therapy and at that time was stable, with a current 
x-ray showing normal pleura, normal diaphragm, normal 
parenchyma, normal heart, normal mediastinum, postoperative 
changes, and normal soft tissues.  

The VA and private treatment records do not indicate that the 
veteran has taken systemic steroids for his sarcoidosis for 
many years.  

At his January 2003 personal hearing, the veteran stated 
generally that he would have chest pain and a feeling of 
chest fullness when he walked or climbed stairs.  During his 
January 2005 hearing, he reported getting tired easily, but 
stated that he was followed in the VA Pulmonary Clinic for 
his sarcoidosis once a year.  

Although the veteran has complained of chest pain and 
fullness and easy fatigability, those symptoms have been 
attributed by examiners to the veteran's non-service-
connected heart disease.  The medical evidence clearly shows 
that his sarcoidosis is stable and asymptomatic.  His chest 
x-rays have remained clear for several years, without any 
signs indicative of sarcoidosis.  

Although a zero percent evaluation is assigned for chronic 
hilar adenopathy or stable lung infiltrates, the veteran's x-
rays don't even show those findings.  His sarcoidosis has not 
required chronic or even intermittent steroids, as might 
warrant a 30 percent rating, for many years.  The medical 
evidence clearly does not reflect clinical findings 
commensurate with a higher, 30 percent rating.  

Therefore, an increased, compensable rating for sarcoidosis 
must be denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

The appeal of the issue of entitlement to service connection 
for a kidney disorder associated with pulmonary sarcoidosis 
is dismissed.  

Service connection for arteriosclerotic heart disease is 
denied.  

An increased rating for costochondritis, left chest wall, 
currently evaluated 10 percent disabling, is denied.  

An increased rating for tinea, multiple areas, currently 
evaluated 10 percent disabling, is denied.  

A compensable rating for pulmonary sarcoidosis is denied.  


REMAND

The Board notes that, at the time of a November 2001 
examination, the veteran complained of bloating in the upper 
abdomen and flatus, but there were no real heartburn, no 
weight loss, no nausea or vomiting, and no diarrhea or 
constipation.  Further, a May 2003 VA examiner recorded the 
veteran's report that his heartburn had essentially 
disappeared and that he had had no episodes of reflux or 
emesis.  However, the veteran testified at a personal hearing 
in January 2003 that he was experiencing a lot of heartburn.  
At a videoconference hearing in January 2005, he testified 
that his ulcer and reflux hurt his appetite.  Moreover, a 
private examiner noted in September 2003 that the veteran was 
having frequent epigastric pain and vomiting and that he had 
lost an unexplained 18 pounds over the previous six months.  
The examiner seemed somewhat concerned about those findings 
and advised the veteran to return to his VA 
gastroenterologist for follow-up.  The record does not 
contain any subsequent VA treatment records.  

Because of the apparent recent increase in the veteran's 
gastrointestinal symptoms and the absence of recent VA 
treatment records, the Board believes that further 
evidentiary development is needed regarding this issue.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:

1.  The veteran should be requested to 
furnish the names and addresses of all 
health care providers who have treated 
him for duodenal ulcer or 
gastroesophageal reflux disease since 
November 2003.  With any needed signed 
releases from the veteran, the RO should 
request copies of the records of all 
treatment indicated by him.  All records 
so obtained should be associated with the 
claims file.  

2.  Upon receipt of all requested 
treatment records, the RO should schedule 
the veteran for a gastrointestinal 
examination.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated special tests 
should be completed.  The examiner's 
report should set forth in detail all 
current symptoms and clinical findings 
related to the service-connected duodenal 
ulcer with gastroesophageal reflux, in 
particular describing the frequency, 
duration, and severity of all symptoms, 
as well as any anemia, weight loss, or 
other constitutional manifestations of 
the disability.  

3.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claim.  If action taken 
remains adverse to him, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


